Exhibit 10.40

Plains All American GP LLC

 

 

 

December 18, 2001

 

 

Mr. John P. von Berg

14131 Hays

Houston, TX  77069

 

Dear John:

 

                Pursuant to our discussions, the following shall set forth the
employment agreement between Plains All American GP LLC (the “Company”) and John
P. von Berg (“Employee”):

 

1.             The position will be Director, Trading.  Employee’s activities
will be part of a Business Unit with one or more other employees of the Company.

 

2.             Compensation will include:

 

a.                                       a monthly salary of $16,667.00 which
will be payable semi-monthly, with salary review from time to time consistent
with Company’s compensation practices,

 

b.                                      your allocated share of a fiscal
quarterly bonus pool (QBP).  The QBP will be equal to 4% of your Business Unit’s
Gross Margin (as hereinafter defined).  In the event that there is a loss in any
quarter, such amount shall be recouped before earnings in a subsequent quarter
are eligible for participation in the QBP.  Employee and the Senior Vice
President will determine the allocation of percentages of the QBP among the
employees in the Business Unit.

 

For purposes of this agreement, Gross Margin shall mean the earnings (directly
generated by your Business Unit only) before FASB 133 adjustments, income taxes,
depreciation and amortization less:

 

(i)

all overhead attributable to the Business Unit,

(ii)

interest costs (net of interest income) and other direct costs incurred through
borrowings for inventory or fees for letters of credits associated with Business
Unit transactions, and

(iii)

brokerage commissions, consultant or professional services fees or other similar
charges.

 

--------------------------------------------------------------------------------


 

 

c.                                       participation in the discretionary
annual bonus pool.  The amount, if any, of the annual bonus pool and the amount
therefrom allocable to Employee shall be in the sole discretion of the Senior
Vice President and President.

 

3.                                       Employee shall receive:

 

a.                                       12,500 Restricted Units of Plains All
American Pipeline, L.P. under the Company’s 1998 Long-Term Incentive Plan, to
vest 90 days after conversion of subordinated units into common units and
subject to further vesting criteria as follows:

 

Vesting Distribution Level #1

 

25.0

%

(Individual Target $2MM First year Business Unit Gross Margin)

 

Vesting Distribution Level #2

 

25.0

%

$

2.10

 

Vesting Distribution Level #3

 

25.0

%

$

2.30

 

Vesting Distribution Level #4

 

25.0

%

$

2.50

 

 

 

100.0

% 

 

 

 

b.                                      12,500 Performance Options to purchase
existing Subordinated Units in accordance with, and subject to the vesting
criteria described in, the Consent of Sole Member of the Company dated as of
June 7, 2001 with vesting criteria as follows:

 

Vesting Distribution Level #1

 

25.0

%

$

2.10

 

Vesting Distribution Level #2

 

25.0

%

$

2.30

 

Vesting Distribution Level #3

 

25.0

%

$

2.50

 

Vesting Distribution Level #4

 

25.0

%

$

2.70

 

 

 

100.0

%

 

 

 

The initial strike price will be $22.00 per unit.  This strike price will be
reduced by an amount equal to 80% of the actual distributions made on such
units.  The life of the option will be 10 years and vesting of the options will
be tied to unit performance as measured by the annualized distribution level set
forth in the table above.

 

c.                                       The opportunity, but not the obligation
to purchase, within 60 days from Employee’s first day of employment, but in no
event later than March 1, 2002 an interest in PAA Management LLC (“LLC”) and a
limited partner interest in PAA Management, L.P. (“LP”), for a purchase price of
$150,000.00; provided that Employee agrees to and does execute the documents
required to consummate this investment.  If the interests are acquired from
existing owners, the interests will be a 5% membership interest in LLC and a
4.95% interest in LP.  If new interests are issued, the interests in the LLC and
LP will be proportionately reduced.

 

 

2

--------------------------------------------------------------------------------


 

4.             Monthly expense reimbursements will include reasonable and
legitimate business travel and entertainment expenses including membership at
one country club or athletic club.

 

5.             Other benefits will include:  (i) four weeks paid vacation, (ii)
up to 10 days sick leave with pay, (iii) participation in the Company’s 401(K)
Plan and (iv) participation in the Company’s insurance benefit program which is
currently comprised of the benefits set forth on Exhibit A.

 

6.             (a)           If the Company causes this agreement to terminate
for any reason except gross negligence or willful misconduct of Employee,
Employee’s monthly base salary will be continued for a period that is the
greater of (a) if more than twelve months remain in the unexpired portion of the
initial term, the remainder of the initial term of this agreement as provided in
paragraph 8 or (b) if less than twelve months remain in the unexpired portion of
the initial term or any successive term of this agreement, twelve months. 
Employee will be reimbursed for up to six months of COBRA insurance.  Upon
payment of such amounts, the Company shall not have any further salary
obligation to Employee.

 

(b)           In the event Employee causes this agreement to terminate for
reasons other than as set forth in paragraph 6(c), the Company shall not have
any further obligation to Employee under paragraphs 2 and 3 of this agreement or
for severance (and the obligations under paragraph under paragraph 6(a) will not
apply).

 

(c)           Unless otherwise agreed by the Company and Employee, in the event
there is a material change in circumstances of the employment of Employee
whereby either (1) the Company’s home office is relocated to a new location, or
the Employee’s place of employment is relocated, outside of a 50 mile radius
from 333 Clay Street, Houston, Texas, or (2) the Company institutes a reduction
in Employee’s base salary, or (3) there is a material reduction in Employee’s
responsibilities, or (4) the Company eliminates the oil trading function or
merchant activities of the Company; then in each such case the obligations of
the Company under paragraph 6(a) shall apply.

 

7.             Contemporaneous with the execution of this agreement, Employee
and the Company shall execute a Confidential Information and Non-Solicitation
Agreement (the “Confidentiality Agreement”) substantially in the form of Exhibit
“B” attached hereto.  The rights and obligations set forth in the
Confidentiality Agreement shall survive the termination of this agreement, even
if this agreement is terminated pursuant to the terms of paragraph 6 above, or
paragraph 8, below.

 

8.             Unless terminated earlier pursuant to the provisions of paragraph
6 above, this agreement shall

 

 

3

--------------------------------------------------------------------------------


 

 

(i)            have an initial term of twenty four months beginning January 31,
2002 (or as soon as Employee can commence his employment at the discretion of
Employee) and

 

(ii)           Shall thereafter automatically be extended and continue for up to
three successive terms of one year each, provided that during the twelve month
period immediately prior to each such successive term, Employee’s Business Unit
shall have generated Gross Margin of not less than $2,000,000.00 with Employee’s
active full time services.

 

The Company may terminate this agreement prior to the end of the initial term or
any successive term in the event of gross negligence or willful misconduct by
the Employee, in which case Paragraph 6(a) shall not apply.

 

9.             Upon termination of this agreement for any reason, Employee shall
promptly return to Company all copies of any Company data, records, or materials
of whatever nature or kind, including all materials incorporating the
proprietary information of Company.  Employee shall also furnish to Company all
work in progress or portions thereof, including all incomplete work.

 

10.           Employee represents that (i) execution of this agreement will not
violate the terms of any agreement to which Employee is currently bound, and
(ii) Employee is not subject to an existing confidentiality, non-compete or
similar type agreement that would prevent, limit or otherwise encumber
Employee’s ability to purchase crude oil on behalf of the Company.

 

11.           By accepting this offer, Employee agrees that he shall at all
times:

 

(i)

adhere to the Company’s Trading and Risk Management Policies and Procedures,

(ii)

adhere to the standard of integrity, ethics, conflicts of interest, compliance
with statutory law and regulations and other applicable standards of personal
conduct while employed by the Company, and

(iii)

not misrepresent nor conceal information regarding transactions from senior
management or any person responsible for the accurate recording and reporting of
each transaction.

 

 

 

4

--------------------------------------------------------------------------------


 

If the foregoing meets with your understanding of our agreement, please execute,
date and return one original agreement for our files.

 

 

 

Very truly yours,

 

 

 

 

 

PLAINS ALL AMERICAN GP LLC

 

 

 

 

 

/s/ George R. Coiner

 

 

George R. Coiner

 

 

Senior Vice President

 

 

 

Agreed to and accepted

 

 

this 15th day of January 2002.

 

 

 

 

 

/s/ John von Berg

 

 

John von Berg

 

 

 

 

 

 

 

 

5

--------------------------------------------------------------------------------

 